Citation Nr: 0311299	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for synovitis of the 
right knee.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to February 
1973.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought.  
Following receipt of the veteran's timely appeal, the Board 
determined that additional development regarding the above-
captioned issues was necessary.  Accordingly, in September 
2002, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2))), the Board itself undertook further 
evidentiary development in connection with the above-
captioned issues.  

A review of the claims file discloses that the requested 
development appears to have been completed.  Since that time, 
however, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit issued a decision which essentially 
precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there is some question as to whether or not 
the newly developed evidence would allow for a full grant of 
the benefits sought.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  Accordingly, this case must be 
remanded back to the RO in order that the above-captioned 
issues can be adjudicated by the agency of original 
jurisdiction.  




REMAND

The veteran maintains that he incurred bilateral hearing loss 
as a result of exposure to acoustic trauma during his active 
service.  In addition, he claims that he sustained injuries 
to his knees in service, and that he currently suffers from a 
bilateral knee disability.  Accordingly, the veteran asserts 
that service connection is warranted for bilateral hearing 
loss and a bilateral knee disorder.  

As noted, in September 2002, the Board undertook additional 
evidentiary development consisting of obtaining clinical 
treatment records and scheduling the veteran to undergo a VA 
rating examination.  Such development appears to have been 
completed, but pursuant to the holding by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, supra, 
absent a signed waiver, the Board is precluded from 
adjudicating the above-captioned issues before review by the 
agency of original jurisdiction.  Accordingly, the case must 
be remanded back to the RO in order that the veteran can be 
afforded the due process to which he is entitled.  

In that regard, the Board finds that the RO should ensure 
that all up-to-date clinical treatment records have been 
obtained and associated with the veteran's claims file, and 
should ensure that the evidentiary record provides a 
sufficient basis upon which to adjudicate the veteran's 
claims.  If any deficiencies are noted, the RO should 
undertake any corrective action deemed necessary.  Further, 
the RO should ensure that all notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) have been met.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107).  The RO should then adjudicate 
the issues remaining on appeal with consideration given for 
all relevant evidence.  



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed bilateral knee 
and hearing disabilities dating from 
September 2002 to the present.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any such identified records.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should review the medical evidence 
obtained through the Board's internal 
development process and make a 
determination if such evidence provides a 
sufficient basis upon which to adjudicate 
the veteran's claims.  If not, any 
corrective action deemed necessary should 
be undertaken to correct any deficiency.  

3.  The RO should adjudicate the issues 
of entitlement to service connection for 
bilateral hearing loss and for left and 
right knee disorders on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his service representative must be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issues on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




